Title: To John Adams from James Warren, 9 August 1775
From: Warren, James
To: Adams, John


     
      Watertown Augt:9th:1775
      My Dear Sir
     
     I have very Accidentally heard of this Opportunity by Mr. Brown and have so short Notice of it that I can do little more than Acknowledge the Receipt of your favour of the 26th. July, which I Received the day before Yesterday when my Mind was tortured with Anxiety and distress. The Arrival of powder in this manner is certainly as Wonderful an Interposition of Providence in our favour as used to take place in favour of the Jews in the days of Moses and Joshua. We have very little News here, no remarkable military Events have taken place in the Army here. In short the General has been obliged from Principles of frugality to restrain his rifle men. While they were permitted Liberty to fire on the Enemy, a great number of the Army would go and fire away great quantitys of Ammunition to no Purpose. Four Captains and a Subaltern were killed the beginning of last week cheifly by the rifle men, and I am persuaded they will do great Execution. There was but one Company of them here last Week. On Sunday a very fine Company came in from Virginia. Yesterday Morning went through this Town 3 Companys more as many are Expected this Morning. I never saw finer fellows. What a view does this, and the Concourse of Gentlemen from all the Colonies give us of Bernard! and Hutchinson! small Faction. Last Evening arrived here a Gentleman from Machias with an Account of their haveing taken two other Tenders. So that they now have five prizes: three Tenders, and two Sloops taken from Jones. 28 Prisoners are on the road and will be hear this day among whom is Old Ichabod Jones. The rest are Lieutenants of Men of War, Midshipmen, and Seamen. Five Sloops after wood and fresh Provisions are taken by Cargill and others and Carried into Penobscot this is doing great Service. They are reduced to great straits for wood as well as fresh provisions in Boston. It is said it would fetch 3 Guineas a Cord. They have already Burnt all the fences &c. All Accounts from Boston agree that they are dismantleing the Castle, and Intend to destroy the works there, which with other Circumstances Induce many to suppose they have an Intention to leave the Town. Many People have lately come out. He has restricted them to £5 sterling in Money, a small matter of furniture and absolutely forbid them bringing out plate. What the policy should be unless he designs to plunder, destroy and then leave we cant devise. Boylston, John Gill, Lovel, the Selectmen, &c to the Number of 13, are kept it is said till Jones, and Hicks two Insignificant Puppies we have in Concord Goal are suffered to go into Boston. We have resolved they shall go. The General has sent in the resolve by a Trumpet. We have no Answer yet tho’ that was done last Sunday.
     I am very sorry I should omit any Information you had occasion for. It is not wholly and only Negligence. Such has been the Confusion here that it was difficult to Ascertain who held many of the offices. This was the Case with Young Palmer. I often asked, and never was satisfactorily resolved whether he was Quarter Master General or his Deputy. He was however the first, and still Acts as such in the Mass. Forces, and has Expectations of being Appointed by the General. I cant learn that any of those you so Justly regret to have referred to other hands than your own are yet made. As to Pigeon I knew he was a Commissary, but his Temper is so petulant that he has been desirous of quitting for some time, and Indeed I have wished it.
     I am taking pains to give you the Information you want of the Biography of the offices in the Army, &c. I have Applyed to Genl. Thomas and one Other General for that Purpose. As for Engineers I wish we were in a better way. G——y is grown old, is much governed by A Son of his, who vainly supposed he had a right to the second place in the Regiment that is before Burbank and Mason. The Congress thought Otherways. He was Sulkey. We had much Trouble with them, and I Understand the General has his Share yet. I have not lately heard from Mrs. Adams, though have frequently Enquired of People from and through Braintree, from which I Conclude she is well. I wrote you a long letter by the Genls. Express which went on last Saturday after being detained much longer than I Expected.I hope he will be with you Tomorrow. I wish to see the return of Fessenden before I leave this Town. We have a short Adjournment in Contemplation, and Expect it the latter End of this week. You will hear of the Accident which befel the Letters sent by Hitchburn. He very Injudiciously kept them when he had all the Opportunity he could wish to destroy them. I wish to hear whether the Letter to me was from You or Mr. S: Adams. I lost the pleasure of it and they Boast of great discoveries made from that and the two Letters to Genl. Washington. I am very Much Obliged to you for the many Instances of your Partiality and Friendship. I am Necessitated to Conclude or loose this Conveyance, and Am with every Wish for you. Your Sincere Friend,
     
      J: Warren
     
     
      My regards to all our Friends, perticularly Mr. Adams. Many of the Tories are prepareing to leave Boston. Sewal and Family and some Others are going Home, and some know not where to go. I beleive they are almost ready to Call on the rocks and Mountains to Cover them. I make no Apology for Incorrectness &c. Your Candour is relied on.
     
    